Citation Nr: 1329508	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-39 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans 
Equity Compensation (FVEC) Fund.  


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an administrative determination dated in 
January 2010 by the Manila, the Republic of the Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claim for a one-time payment 
from the FEVC Fund.  The appellant appealed this decision to 
the Board.  

In his September 2010 VA Form 9, Substantive Appeal, and in 
an October 2011 typewritten statement, the appellant 
requested a Board hearing be held at the RO.  In October 
2012 correspondence, the RO notified the Veteran that his 
Board hearing was scheduled for a date in February 2013.  
The Veteran failed to appear for this hearing.  As the 
Veteran has not requested that the Board hearing be 
rescheduled, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.702 (2012).  

Subsequently, the Board remanded this claim for further 
development in June 2013.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces.  


CONCLUSION OF LAW

The criteria for eligibility to a one-time payment from the 
Filipino Veterans Equity Compensation Fund have not been 
met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2009); 
American Recovery and Reinvestment Act § 1002, Pub. L. No. 
111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), is applicable to this 
claim.  Because the claim at issue is being denied as a 
matter of law, the notice provisions do not apply in this 
case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004).  
VA also has no further duty to assist the appellant in 
obtaining evidence where, as here, there is no reasonable 
possibility that any further assistance would aid him in 
substantiating his claim.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2012); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); cf. Valiao v. Principi, 17 Vet. App. 229, 231-32 
(2003) ("[w]here the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, . . . [t]he failure 
to carry out . . . required development under those 
circumstances is nonprejudicial error").  Moreover, because 
the issue is not medical in nature, there was no duty to 
provide a medical examination or obtain a medical opinion.


Analysis

Under the American Recovery and Reinvestment Act, a one-time 
benefit is provided for certain Philippine veterans to be 
paid from the FVEC Fund to eligible persons.  American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(February 17, 2009).  The appellant claims that he is 
entitled to a one-time payment from the Filipino Veterans 
Equity Compensation Fund, based on World War II service as a 
Recognized Guerrilla.  

For eligible persons who accept a payment from the FVEC 
Fund, the payment shall constitute a complete release of any 
claim against the United States by reason of that service.  
However, nothing in the act prohibits a person from 
receiving any benefit (including health care, survivor, or 
burial benefits) which the person would have been eligible 
to receive based on laws in effect as of the day before the 
date of the enactment of the Act.  Id.  

For payments to eligible persons who served in the United 
States Armed Forces in the Far East during World War II, VA 
may make a payment from the compensation fund to an eligible 
person who, during the one-year period beginning on the date 
of the enactment of the Act, submitted a claim to VA for 
benefits under the Act.  The application for the claim shall 
contain the information and evidence VA requires.  Id.  

An eligible person is any person who served (A) before July 
1, 1946, in the organized military forces of the Government 
of the Commonwealth of the Philippines, while such forces 
were in the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of 
the United States; or (B) in the Philippine Scouts under 
§ 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538 ); and was discharged or released from service 
under conditions other than dishonorable.  Id.  

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 
1997).  Where service department certification is required, 
the service department's decision on the matter is 
conclusive and binding on VA.  38 C.F.R. § 3.203(c) (2012), 
Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the 
United States service department does not verify the claimed 
service, the applicant's only recourse lies with the 
relevant service department, not with VA.  Soria, 118 F.3d 
at 747.  A claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies the claimed service.  38 C.F.R. 
§ 3.203 (2012); Soria, 118 F.3d at 747.  

In a March 2009 claim, the appellant provided his 
identifying information and contended that he was eligible 
for a one-time payment from the FVEC Fund as a result of 
service in C Company, Squadron C, San Antonio guerrillas, 
from November 1942 until June 1946.  Pursuant to the Board's 
June 2013 remand, the appellant was asked to submit a letter 
from a service buddy which the appellant had previously 
referred to, but which was not of record.  The appellant 
submitted nothing further.

During the course of this appeal, on several occasions, the 
RO requested verification from NPRC of service using 
information provided by the appellant.  The RO also supplied 
the NPRC with copies of the relevant records submitted by 
the appellant.  In October 2009, July 2010, and April 2012, 
the NPRC responded that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  Consequently, the RO determined that the 
appellant did not have the requisite service to establish 
eligibility for payment from the FVEC Fund and, thus, denied 
his claim.  

During the course of his appeal, in his VA Form 9, 
Substantive Appeal in September 2010, the appellant pointed 
out that the Office of the Adjutant General of the Armed 
Forces of the Philippines had certified his participation in 
C Company, Squadron C of the San Antonio guerrillas from 
January 1945 to September 1945 and that from 1941 to 1946 
the Armed Forces of the Philippines was under the control of 
the Armed Forces of the United States of America.  

Review of the documentation and lay evidence of record shows 
that none of the submitted documentation and lay evidence 
qualifies as acceptable proof of service.  38 C.F.R. § 3.203 
(2012).  That evidence was not issued by the service 
department, nor does it contain the necessary information to 
establish entitlement to the benefit sought.  Therefore, 
that evidence may not be accepted as verification of service 
for the purpose of determining eligibility for benefits 
administered by VA, including the one-time payment from the 
FVEC Fund.  

NPRC has duly considered the appellant's application for VA 
benefits and certified that he had no qualifying active 
service as a member of the Philippine Commonwealth Army, 
including in the recognized guerrillas.  The Board is bound 
by that certification.  Capellan v. Peake, 539 F.3d 1373 
(Fed. Cir. 2008) (if the service department does not verify 
the applicant's claimed service, the applicant's only 
recourse lies with the service department, not with VA).  

The Board concludes that the appellant does not meet the 
requisite legal requirements for obtaining a one-time 
payment from the FVEC Fund.  Therefore, his claim for 
benefits must be denied.  As the service department has 
certified that the appellant did not have the requisite 
service to qualify him for payment from the FVEC Fund, the 
appeal must be denied.  Where, as here, the law is 
dispositive, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In reaching this conclusion, the Board remains sympathetic 
to the appellant and does not question the sincerity of his 
belief that he is entitled to VA benefits, specifically in 
the form of payment from the FVEC Fund.  Nevertheless, the 
Board is without authority to grant the appellant's claim on 
an equitable basis and instead is constrained to follow the 
specific provisions of the law.  38 U.S.C.A. § 7104 (West 
2002 & 2012); Harvey v. Brown, 6 Vet. App. 416 (1994).  


ORDER

Entitlement to a one-time payment from the FVEC Fund is 
denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


